Citation Nr: 1427530	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  10-07 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for right calf claudication. 

3.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.  This matter is before the Board of Veterans' Appeals (Board) from a December 2008 rating decision by the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  In March 2014, the Veteran testified via video-conference at a hearing before the undersigned Veterans Law Judge; a transcript of the hearing has been associated with the record.


FINDINGS OF FACT

1.  In an April 2013 statement, the Veteran and his representative expressed the intent to withdraw the appeal seeking service connection for diabetes mellitus and right calf claudication.

2.  At the March 2014 Board hearing, the Veteran's representative indicated a desire to withdraw the claim of service connection for psychiatric disabilities other than posttraumatic stress disorder.

3.  The Veteran did not service in combat; the Veteran's alleged stressors, including witnessing a helicopter collision and close proximity to a wounded serviceman, do not involve combat or fear of hostile military or terrorist activity, and are unverified.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issues of service connection for diabetes mellitus and right calf claudication have been met.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issues of entitlement to service connection for psychiatric disabilities other than posttraumatic stress disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).

2.  Posttraumatic stress disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A July 2008 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate. 

The Veteran's service treatment records (STRs) and service personnel records are associated with his claims file, and pertinent postservice treatment records have been secured.  The RO arranged for a VA examination in August 2013.  The Board finds that the examination report is adequate to address the matter being decided.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Additionally, in May 2011, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App. 76 (2012).  Here, during the August 2007 hearing, the undersigned Veterans Law Judge discussed the claim of service connection for PTSD.  The inquiry specifically included whether there was any outstanding evidence of an in-service stressor.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant v. Shinseki, supra.  

Following the hearing, the record was held open for 60 days for the submission of additional evidence.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claims for service connection for PTSD.  The Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and the Board may adjudicate the claims based on the current record.

Legal Criteria, Factual Background, and Analysis

Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdraws must be in writing.  Id.  

In this case, an April 2013 statement indicated the Veteran wished to withdraw his claims of service connection for diabetes mellitus and right calf claudication.  Additionally, at the March 2014 Board hearing, the Veteran's representative indicated the Veteran wished to withdraw the claim for entitlement to service connection for psychiatric disabilities other than PTSD, to include depression.  See the March 2014 Board hearing, page 3.  The Board has not yet issued a decision on these claims.  Accordingly, the criteria for withdrawal of an appeal with regard to these claims have been met.  See id.  

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeals is appropriate. See 38 U.S.C.A. § 7105(d).  Accordingly, further action by the Board on the service connection claims for diabetes mellitus, right calf claudication, and psychiatric disabilities other than PTSD is inappropriate, and the Veteran's appeals should be dismissed. 


Posttraumatic Stress Disorder

Initially, the Board notes that all of the evidence in the Veteran's claims file and in Virtual VA (VA's electronic data storage system) with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303. 

To establish service connection for a disability, a Veteran must show the existence of the disability; incurrence or aggravation of a disease or injury in service; and a causal relationship between the present disability and the disease or injury incurred or aggravated in service.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167   (Fed. Cir. 2004). 

Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Certain chronic disabilities (to include psychosis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for psychosis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  Where the veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

On July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and adding a new paragraph (f)(3) that states: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire; including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The Veteran's STRs are silent for any complaints, findings, treatments, or diagnoses of a psychiatric disability.  On November 1967 service separation examination, psychiatric examination was normal. 

After separation from service in 1967, the first medical evidence of the Veteran having mental health difficulties was in 2007.  A February 2007 VA treatment record indicates an interview with the Veteran for addiction treatment wherein he reported experiencing psychological and emotional problems in the month prior.  A March 2007 VA treatment record indicates the Veteran was referred by his therapist, and major depression and PTSD were diagnosed.  The record indicates the Veteran had become increasingly depressed since retirement and also re-experienced disturbing memories from his military service.  The Veteran continued to seek mental health treatment since March 2007.

March and September 2008 statements from the Veteran indicate that in February 1967, he arrived in Vietnam at an airbase near Saigon for processing where he witnessed a helicopter collide with a pole when taking off, causing debris to hit nearby personnel.  He noted that after the incident, he was deployed to Qui Nhon.  An attached statement conceded that this incident was not related to combat.  The Veteran again recounted witnessing the helicopter accident at the April 2013 VA PTSD examination, in addition to noting that during service, he witnessed bullets being removed from a man's arm.  The April 2013 examiner noted that neither of these reported stressors related to the fear of hostile military or terrorist activity.  

The Veteran's Military Personnel Records verify he served in Vietnam from February 1967 to December 1967 and was assigned to the 84th Engineer Battalion in Quin Nhon.  However, his MPRs do not corroborate the Veteran having been in or around Saigon in February 1967.  A December 2008 VA memorandum concluded that based on the Veteran's MPRs, the information required to verify the stressful event described by the Veteran (the helicopter crash) was insufficient to send to the Joint Services Records Research Center (JSRRC) and/or insufficient to research the case for an Army record.  The memorandum also includes a note of the distance between Saigon (the location of the alleged stressor) and Quin Nhon (the Veteran's station); the two are in separate provinces.  The memorandum thus issued a formal finding on the lack of information required to verify the stressor given the lack of evidence that the Veteran was near Saigon in February 1967.

At the March 2014 Board hearing, the Veteran's representative indicated there was supporting evidence of three helicopter crashes around February 1967.  The record was held open for an additional 30 days to allow for the submission of such evidence; none was received.  No additional information corroborating the second stressor the Veteran mentioned at the August 2013 VA examination (relating to medics working another individual's injuries) was ever offered or indicated to exist. 

Regarding PTSD, the Veteran does not contend, and the evidence does not show, that he engaged in combat with the enemy.  Thus, the Board observes that the relaxed evidentiary standards of the revised 38 C.F.R. § 3.304(f)(3)  do not apply in this case, given the circumstances of the Veteran's service and the nature of his allegations.  Consequently, his alleged stressors for a diagnosis of PTSD must relate to the fear of hostile military or terrorist activity or be corroborated by credible supporting evidence.  However, there is no evidence of fear of hostile military activity and his noncombat stressors are not corroborated.

As noted above, some of the treatment records do show diagnoses of PTSD.  However, such diagnoses are based on the Veteran's accounts of stressor events that are unsupported and unverified.  A medical opinion premised upon an unsubstantiated account is of no probative value and does not serve to verify the occurrences described.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); see also Moreau v. Brown, 9 Vet. App. 389, 395-96   (1996) (an opinion by a mental health professional based on a postservice examination of the Veteran cannot be used to establish the occurrence of a stressor).  Therefore, these diagnoses lack probative value with respect to verification of a stressor. 

In summary, the record does not show that the Veteran engaged in combat with the enemy, there is no credible supporting evidence of fear of hostile military activity or his alleged non-combat stressor events, and there is no valid diagnosis of PTSD based upon any verified stressor.  The threshold legal requirements for establishing service connection for PTSD are not met, service connection for such disability is not warranted. 

Accordingly, the preponderance of the evidence is against the Veteran's claim of service connection for posttraumatic stress disorder, and the appeal in the matter must be denied.


ORDER

The appeal seeking service connection for diabetes mellitus is dismissed.

The appeal seeking service connection for right calf claudication is dismissed.

The appeal seeking service connection for psychiatric disabilities, other than PTSD, is dismissed. 

The appeal seeking service connection for posttraumatic stress disorder is denied.



____________________________________________
M. C. Graham 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


